Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 23rd, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US Patent Number 10,741,596 has been reviewed and is accepted.  The terminal disclaimer has been recorded on July 23rd, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/2021 has been filed and has been considered by the examiner.

DETAILED ACTION
Response to Amendment

This office action is in response to Amendment filed on 07/23/2021.
Claim 10 has been amended.
Claims 1-14 are pending.

Response to Arguments/Reason
Applicant's arguments, with regards to claims 1-14, filed on 07/23/2021 have been fully considered and they are persuasive due to the Terminal Disclaimer filed on 07/23/2021 has been approved on 07/23/2021. Therefore, the Examiner made decision to allow these limitations over the prior art of record.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements.
Regarding claims 1 and 10, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the limitation: “color filter layers disposed over the photoelectric conversion elements between adjacent grid structures, respectively, wherein each of the grid structures includes: an air layer; a light guide layer disposed over the air layer; and a capping film configured to cover the air layer and the light guide layer” in combination with the remaining limitations called for in claims 1 and 10.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claims 1 and 10. Therefore, claims 1 and 10 are allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2-9 and 11-14 are also allowed as they depend from an allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829